Title: Cash Accounts, September 1770
From: Washington, George
To: 



[September 1770]



Cash


Septr 15—
To Ferriage money
£ 0.13.0


26—
To Cash of Mr Hector Ross
93. 3.2


28—
To Do of Mr Gilbt Simpson for Weavg
0.11.3


Contra


Septr 2—
By Thos Bishop
2. 0.0



By Mr Jacob Gooding 20 M[aryland] Dollars
6. 0.0


7—
By Dominicus Gubner
1. 0.0



By Mrs Palmer for Butter
0. 6.0


9—
By Corns Palmer Mill
2. 3.0



By Colo. [Fielding] Lewis to buy Butter with 9 Pistoles
9.13.6



By Charity 3/9—Bishop’s Exps. to P. Tobo 3/
0. 6.9


17—
By Jno. P. Custis
0.17.0



By Hatt from the Hatter in Alexa.
1.18.0



By Dominicus Gubner
0.12.0



By Mr John Muirs acct
14.13.3


18—
By Mr Jno. Hite for Bath Coating &ca
3. 5.8



By Mrs Washington expended in Alexa.
1.17.0



By Ditto for Pocket Money
4. 0.0


21—
By Doctr [William] Rumney’s acct for self £6.4.6 Miss Custis 5.1.0 Colo. [Fielding] Lewis 1.0.0
12. 5.6


22—
By Jno. Hull Mason for Work on my Mill
31.15.4


23—
By Jonathan Palmer
8. 0.0



27—
By Mrs Washington two Guinea’s
2.12.6


29—
By Mr [Thomas] Flemings Servt for Oar’s &ca
0.17.6


